DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2	This communication is in response to applicant’s filing dated 01/06/2020. Claims 1-23 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments/amendments filed on 08/25/2022, with respect to the previous 35 U.S.C. 112 rejections have been fully considered. Applicant’s arguments are persuasive thereby rendering previous rejections moot.
4.	Applicant’s arguments/amendments filed on 08/25/2022, with respect to the previous 35 U.S.C. 101 rejections have been fully considered and are unpersuasive.
With respect to the previous 35 U.S.C. 101 rejection of claim 1, Applicant argues that “the pending claims do not recite an abstract idea.”  “the recitation of independent claim 1 cannot be practically applied in the mind. 
Examiner respectfully disagrees. The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose determining currently present driving situation information, wherein the driving situation information characterizes the current driving situation of the vehicle and outputting an output value characterizing the driving situation category, as an assessment result.  These tasks may be performed by the human mind or with pen and paper. 
The recited judicial exception may be integrated into a practical application of the judicial exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception. Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55. Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Here, the additional limitations do not integrate the judicial exception into a practical application.
Under Step 2B, Applicant submits that “the claims are directed to something significantly more than the idea itself.” Examiner respectfully disagrees.
The 2019 Guidance and the MPEP 2106.07(a)(III) states: “Examiners should not assert that an additional element is well-understood, routine, or conventional unless the Examiner finds, and expressly supports the rejection in writing”.  
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant’s arguments/amendments filed on 08/25/2022, with respect to the previous 35 U.S.C. 103 rejections have been fully considered and are unpersuasive.
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record fails to explicitly disclose “specifying the driving situation information to the neural algorithm, wherein the neural algorithm assigns, in the manner of a trained neural network, a driving situation category to the currently present driving situation information, wherein the respective driving situation category is based on a predicted driving situation, wherein the neural algorithm determines the predicted driving situation in accordance with the current driving situation and the predicted driving situation indicates a driving situation of the vehicle which will develop at a future time relative to the current driving situation; and outputting, to the driver of the vehicle, an output value characterizing the driving situation category, as an assessment result. 
Examiner respectfully disagrees. Barfield teaches Collision prediction unit may collect data regarding vehicle data about the condition of vehicle and/or its operation, data regarding a driver of vehicle – See at least ¶9. A position determining mechanism to determine a geographic a current location associated with vehicle – See at least ¶18. Decision module may use more sophisticated mappings between pre-crash indicators and response levels. For example, decision module may use nonlinear functions or machine learning techniques to map pre-crash indicators to response levels while seeking to minimize an objective function – See at least ¶59. Portions of driving data that have been labeled as historical events by collision likelihood module may be used to determine the probability of a future collision as collision probability and confidence – See at least ¶72. Furthermore, as for the limitation of outputting, to the driver of the vehicle, an output value characterizing the driving situation category, as an assessment result, Barfield teaches A data collection module that receives and processes input data to form driving data; a data analysis module that receives analyzes driving data to form prediction data; and a decision module that processes prediction data to form output data that identifies a possible collision, i.e. assessment result – See at least ¶28. Decision module may decide to present a warning about a possible collision to a driver. For example, decision module may decide to take no specific physical action and, instead, inform the driver on how to best avoid a collision and/or minimize harm from the collision – See at least ¶53.
For at least the above the previous 35 U.S.C. 103 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claims 1 recites the abstract idea concept of a computer-implemented method (claim 1) for predictive assessment of a current driving situation of a vehicle. This abstract idea is described in at least claims 1, 13 and 17 by determining currently present driving situation information, wherein the driving situation information characterizes the current driving situation of the vehicle and outputting an output value characterizing the driving situation category, as an assessment result, are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of determining currently present driving situation information and outputting an output value characterizing the driving situation category, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “predictive assessment of a current driving situation of a vehicle,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Claim 1 recites, determining, based on sensor data signals provided by one or more sensors of the vehicle, running a neural network algorithm on a computer of an assessment unit of the vehicle, specifying the driving situation information to a neural algorithm, wherein the neural algorithm assigns, in the manner of a trained neural network, and wherein the respective driving situation category is based on a predicted driving situation, wherein the neural algorithm determines the predicted driving situation in accordance with the current driving situation and the predicted driving situation indicates a driving situation of the vehicle which will develop in future from the current driving situation a driving situation category to the currently present driving situation information, outputting, to the driver of the vehicle, an output value. Which are mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of neural network algorithm and a trained neural network, the examiner submits that these limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional limitations of a trained neural network, are well-understood, routine and conventional activities because the background recites the steps are done by a general processor for data gathering (See at least ¶65 of Applicant’s specification). Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claim 1 is ineligible under 35 U.S.C. 101.
Dependent claims 2-20 and 23 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 1-20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 20150175161 A1. In view of Barfield et al., US 20170101093 A1, hereinafter referred to as Breed and Barfield, respectively.
	Regarding claim 1, Breed discloses a method for the predictive assessment of a current driving situation of a vehicle, in particular utility vehicle, comprising at least the following steps: 
determining, based on sensor data signals provided by one or more sensors of the vehicle, currently present driving situation information, wherein the driving situation information characterizes the current driving situation of the vehicle (The information is then prioritized to distinguish between high priority, time-critical information of immediate relevance to operation of the vehicle. The prioritization may be performed based on the current position of the host vehicle, the location of the source and/or identity of the source. Some sources can always be considered high priority, characterizes, sources, e.g., vehicles within a pre-determined range and in an expected path of travel of the host vehicle – See at least ¶200. Additionally, sensors that sense the signals emitted by vehicle can be used to determine driving situations – See at least ¶285), 
running a neural network algorithm on a computer of an assessment unit of the vehicle (Enhancing other vehicle safety systems, in particular, by knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the system will in general be able to anticipate an assessment severity using, for example, neural network technology – See at least ¶182);
specifying the driving situation information to a neural algorithm, wherein the neural algorithm assigns, in the manner of a trained neural network, a driving situation category to the currently present driving situation information (Data representing features from the images from the CMOS cameras are input to the neural network circuit, and the neural network circuit is then trained on this data. More specifically, the neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68. Such analysis may include a determination within a pre-determined area relative to the vehicle in traveling in a direction toward the vehicle's current position, i.e. currently present driving situation – See at least ¶142. Based on the range to that object, a range gate can be used to eliminate all background and perhaps interference from other objects. In this manner, a very clear picture or image of the object of interest can be obtained as well as its location and, through the use of a neural network, combination neural network – See at least ¶165).
Breed fails to explicitly disclose wherein the respective driving situation category is based on a predicted driving situation, wherein the neural algorithm determines the predicted driving situation in accordance with the current driving situation and the predicted driving situation indicates a driving situation of the vehicle which will develop at a future time relative to the current driving situation; and outputting an output value characterizing the driving situation category, as an assessment result.
However, Barfield teaches:
wherein the respective driving situation category is based on a predicted driving situation, wherein the neural algorithm determines the predicted driving situation in accordance with the current driving situation and the predicted driving situation indicates a driving situation of the vehicle which will develop at a future time relative to the current driving situation (Collision prediction unit may collect data regarding vehicle data about the condition of vehicle and/or its operation, data regarding a driver of vehicle – See at least ¶9. A position determining mechanism to determine a geographic a current location associated with vehicle – See at least ¶18. Decision module may use more sophisticated mappings between pre-crash indicators and response levels. For example, decision module may use nonlinear functions or machine learning techniques to map pre-crash indicators to response levels while seeking to minimize an objective function – See at least ¶59. Portions of driving data that have been labeled as historical events by collision likelihood module may be used to determine the probability of a future collision as collision probability and confidence – See at least ¶72); and 
outputting, to the driver of the vehicle, an output value characterizing the driving situation category, as an assessment result (A data collection module that receives and processes input data to form driving data; a data analysis module that receives analyzes driving data to form prediction data; and a decision module that processes prediction data to form output data that identifies a possible collision, i.e. assessment result – See at least ¶28. Decision module may decide to present a warning about a possible collision to a driver. For example, decision module may decide to take no specific physical action and, instead, inform the driver on how to best avoid a collision and/or minimize harm from the collision – See at least ¶53).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breed and include the feature of wherein the respective driving situation category is based on a predicted driving situation, wherein the neural algorithm determines the predicted driving situation in accordance with the current driving situation and the predicted driving situation indicates a driving situation of the vehicle which will develop in future from the current driving situation; and outputting an output value characterizing the driving situation category, as an assessment result, as taught by Barfield, to modify an operation of a vehicle to avoid a collision with a detected object or vehicle (See at least ¶1).

Regarding claim 2, Breed discloses wherein the driving situation information which characterizes the current driving situation is dependent on actual driving dynamics of the vehicle (The reactive system may include a system which limits the speed of the vehicle such that the speed of the vehicle can be limited in the presence of other objects or vehicles within a threshold distance from the vehicle – See at least ¶18).

Regarding claim 3, Breed discloses wherein the actual driving dynamics of the vehicle are dependent on a vehicle velocity of the vehicle (The data may include, when the transmitter is a moving vehicle, the velocity, speed of the vehicle – See at least ¶140).

Regarding claim 4, Breed discloses wherein the actual driving dynamics of the vehicle is determined with at least one sensor selected from the group composed of a velocity sensor for acquiring the vehicle velocity of the vehicle (As a check on the inertial system, a velocity sensor monitoring system using lasers, radar or ultrasonics, for example, can be provided for the system – See at least ¶227).

Regarding claim 5, Breed discloses wherein the setpoint driving dynamics of the vehicle is determined in accordance with a brake pedal setpoint specification for the vehicle (Processor is coupled to the inertial reference unit and also is capable of performing the functions of vehicle control, such as via control of the brake system – See at least ¶247).

Regarding claim 6, Breed discloses wherein the vehicle surroundings characteristic of the vehicle surroundings is determined in accordance with a travel direction of the vehicle (The data may include the estimated travel path of the vehicle – See at least ¶140).

Regarding claim 7, Breed discloses wherein the vehicle surroundings characteristic of the vehicle surroundings is determined with at least one sensor selected from the group composed of a radar sensor of the vehicle (Radar sensor of a vehicle – See at least ¶155).

Regarding claim 8, Breed fails to explicitly disclose wherein the driver state of the driver is dependent on a viewing angle of the driver of the vehicle and/or a position of the hands of the driver of the vehicle, and/or a belt status of the vehicle and/or a travel time and/or a rest time in each case of the driver of the vehicle.
However, Barfield teaches wherein the driver state of the driver is dependent on a travel time in each case of the driver of the vehicle (An amount of time the driver has driven during a time period – See at least claim 19 of Barfield).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breed and include the feature of wherein the driver state of the driver is dependent on a travel time in each case of the driver of the vehicle, as taught by Barfield, to modify an operation of a vehicle to avoid a collision with a detected object or vehicle (See at least ¶1).

Regarding claim 9, Breed fails to explicitly disclose wherein the driver state of the driver of the vehicle is determined by a driver camera which is directed onto the driver of the vehicle.
However, Barfield teaches wherein the driver state of the driver of the vehicle is determined by a driver camera which is directed onto the driver of the vehicle (Data collection module may collect data from a camera. Data collection module may collect user data. Data collection module may collect user device sensor data. User device sensor data may be used to gauge driver attention, to determine if, for example, the driver is distracted – See at least ¶32 and 33).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breed and include the feature of wherein the driver state of the driver of the vehicle is determined by a driver camera which is directed onto the driver of the vehicle, as taught by Barfield, to modify an operation of a vehicle to avoid a collision with a detected object or vehicle (See at least ¶1).

Regarding claim 10, Breed discloses wherein the vehicle state of the vehicle is determined in accordance with activation of an auxiliary headlight of the vehicle (A laser radar or camera based system having components mounted at the four corners of a vehicle above the headlights and tail lights – See at least ¶192).

Regarding claim 11, Breed discloses wherein the current driving situation differs from the predicted driving situation, and the assessment takes place during the current driving situation (This prediction of phase relies on the vehicle system being able to predict the phase of the signal from a given satellite that is reaching a fixed location such as the location that the vehicle was in when it was able to determine its position precisely. This requires an accurate knowledge on the satellite orbits and an accurate clock. Given this information, the vehicle system should be able to determine the phase of a satellite signal at the fixed location and at its new location and, by comparing the phase from such a calculation from each satellite, it should be able to precisely determine its position relative to the fixed location – See at least ¶137.Such analysis may include a determination within a pre-determined area relative to the vehicle in traveling in a direction toward the vehicle's current position, i.e. currently present driving situation – See at least ¶142).

Regarding claim 12, Breed discloses wherein categorization into at least three driving situation categories takes place by means of the neural algorithm, wherein on the basis of the current driving situation an uncritical driving situation is predicted for the first driving situation category, a medium-critical driving situation is predicted for the second driving situation category and a critical driving situation is predicted for the third driving situation category (Neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68. The information is then prioritized to distinguish between high priority, i.e. critical situation, time-critical information of immediate relevance to operation of the vehicle, i.e. medium-critical driving situation and low priority, non-time-critical information, i.e. uncritical driving situation, of non-immediate relevance to the operation of the host vehicle. The prioritization may be performed based on the current position of the host vehicle – See at least ¶200).

Regarding claim 13, Breed fails to explicitly disclose wherein the neural algorithm is trained by means of a training database, wherein driving situation information of training driving situations and a predicted driving situation assigned to the training driving situations and/or assigned driving situation categories are stored in the training database.
However, Barfield teaches wherein the neural algorithm is trained by means of a training database, wherein driving situation information of training driving situations and a predicted driving situation assigned to the training driving situations are stored in the training database (For example, decision module may use nonlinear functions or machine learning techniques to map pre-crash indicators to response levels while seeking to minimize an objective function – See at least ¶59. Portions of driving data that have been labeled as historical events by collision likelihood module may be used to determine the probability of a future collision as collision probability and confidence – See at least ¶72).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breed and include the feature of wherein the neural algorithm is trained by means of a training database, wherein driving situation information of training driving situations and a predicted driving situation assigned to the training driving situations and/or assigned driving situation categories are stored in the training database, as taught by Barfield, to modify an operation of a vehicle to avoid a collision with a detected object or vehicle (See at least ¶1).

Regarding claim 14, Breed discloses wherein the driving situation information of the training driving situations are specified to the neural algorithm as input values and the driving situation categories of the predicted driving situations assigned thereto are specified as known output values of the neural algorithm, for training the neural algorithm according to the learning rule of the monitored learning (Data representing features from the images from the CMOS cameras are input to the neural network circuit, and the neural network circuit is then trained on this data. More specifically, the neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68. Based on the range to that object, a range gate can be used to eliminate all background and perhaps interference from other objects. In this manner, a very clear picture or image of the object of interest can be obtained as well as its location and, through the use of a neural network, combination neural network – See at least ¶165).

Regarding claim 15, Breed discloses wherein updating of the neural algorithm takes place, wherein for this purpose the neural algorithm is additionally trained with newly added training driving situations (Data representing features from the images from the CMOS cameras are input to the neural network circuit, and the neural network circuit is then trained on this data. More specifically, the neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68).

Regarding claim 16, Breed discloses wherein driving situations are specified as newly added training driving situationsPage 7 of 10, for which driving situations a fault message has been stored, wherein the fault message is indicative of an incorrect estimation of the not yet updated neural algorithm for the respective driving situation (Neural networks used in the accident avoidance system of this invention are trained to recognize roadway hazards. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated – See at least ¶84).

Regarding claim 17, Breed discloses wherein the neural algorithm is trained and updated on a high- performance computing unit, wherein the high-performance computing unit is arranged outside the vehicle, and the neural algorithm which is trained thereto is made available to the vehicle for the assessment (Data representing features from the images from the CMOS cameras are input to the neural network circuit, and the neural network circuit is then trained on this data. More specifically, the neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68. Based on the range to that object, a range gate can be used to eliminate all background and perhaps interference from other objects. In this manner, a very clear picture or image of the object of interest can be obtained as well as its location and, through the use of a neural network, combination neural network – See at least ¶165).

Regarding claim 18, Breed discloses wherein a warning is output to the driver in accordance with the driving situation category which is output by the neural algorithm (Map database works in conjunction with a navigation system to provide a warning to the driver – See at least ¶216).

Regarding claim 20, Breed discloses an assessment module for a vehicle, in particular utility vehicle, for carrying out a method as claimed in claim 1 comprising: 
an input interface, an output interface and an assessment unit on which a neural algorithm is stored, wherein driving situation information which characterizes the current driving situation can be fed to the input interface as input values (Data representing features from the images from the CMOS cameras are input to the neural network circuit, and the neural network circuit is then trained on this data. More specifically, the neural network circuit adds up the feature data from the CMOS cameras with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function – See at least ¶68. Based on the range to that object, a range gate can be used to eliminate all background and perhaps interference from other objects. In this manner, a very clear picture or image of the object of interest can be obtained as well as its location and, through the use of a neural network, combination neural network – See at least ¶165).

Breed fails to explicitly disclose and an output value which characterizes the driving situation category can be output from the output interface for further processing.
However, Barfield teaches an output value which characterizes the driving situation category can be output from the output interface for further processing (A data collection module that receives and processes input data to form driving data; a data analysis module that receives analyzes driving data to form prediction data; and a decision module that processes prediction data to form output data that identifies a possible collision, i.e. assessment result – See at least ¶28).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breed and include the feature of an output value which characterizes the driving situation category can be output from the output interface for further processing, as taught by Barfield, to modify an operation of a vehicle to avoid a collision with a detected object or vehicle (See at least ¶1).

Regarding claim 21, Breed discloses a vehicle, in particular utility vehicle, having an assessment module as claimed in claim 20 (The information is then prioritized to distinguish between high priority, time-critical information of immediate relevance to operation of the vehicle. The prioritization may be performed based on the current position of the host vehicle, the location of the source and/or identity of the source. Some sources can always be considered high priority, i.e. characterizes, sources, e.g., vehicles within a pre-determined range and in an expected path of travel of the host vehicle – See at least ¶200).

Regarding claim 22, Breed discloses wherein the assessment module is integrated into a control unit of the vehicle, for example into a control unit of a driver assistance system (a vehicle control system that includes an automated driving/assistance system -See at least ¶60).

Regarding claim 23, Breed discloses a non-transitory computer program product having program code for carrying out the method as claimed in claim 1 (Computer product – See at least ¶27). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 20150175161 A1, in view of Barfield et al., US 20170101093 A1, as applied to claim 18 above, and further in view of Micks et al, US 20170124407 A1, hereinafter referred to as Breed, Barfield and Micks, respectively.
Regarding claim 19, the combination of Breed and Barfield fails to explicitly disclose wherein the warning is output an intervention time period before the initiation of the predicted driving situation, wherein the intervention time period is longer than a driver reaction time, preferably corresponds to at least twice the driver reaction time, and is in particular at least 3 to 4 seconds.
However, Micks teaches wherein the warning is output an intervention time period before the initiation of the predicted driving situation, wherein the intervention time period is longer than a driver reaction time, preferably corresponds to at least twice the driver reaction time, and is in particular at least 3 to 4 seconds (Driving maneuver component is configured to select a driving maneuver for a parent vehicle based on the predicted driver intent or future driving maneuver of another vehicle. For example, the driving maneuver component may determine that a parent vehicle should wait at an intersection for a period of time because another vehicle is likely to proceed through the intersection during that time period -See at least ¶57).
Breed discloses monitoring objects around a driving vehicle. Barfield teaches predicting a travel path or collision for an autonomous vehicle. Micks teaches perception of driver head orientation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breed and Barfield and include the feature of wherein the warning is output an intervention time period before the initiation of the predicted driving situation, wherein the intervention time period is longer than a driver reaction time, preferably corresponds to at least twice the driver reaction time, and is in particular at least 3 to 4 seconds, as taught by Micks, to accurately navigate roads and avoid other vehicles even in situations where both autonomous vehicles and human-driven vehicles are present (See at least ¶2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662